Exhibit 10.2

 

RESTRICTED STOCK AWARD (#)    

 

JOE’S JEANS, INC.

AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD CERTIFICATE

 

THIS RESTRICTED STOCK AWARD CERTIFICATE (THIS “CERTIFICATE”), is to certify that
Joe’s Jeans, Inc., a Delaware corporation (the “Company”), has offered you
(“Grantee”) the right to receive Common Stock (the “Stock” or “Shares”) of the
Company under its Amended and Restated 2004 Stock Incentive Plan (the “Plan”),
as follows:

 

Name of Grantee:

Address of Grantee:

 

 

Number of Shares:

Grant Date:

Vesting

Commencement Date:

 

Vesting Schedule:

 

Anniversary of the
Grant Date

 

Percentage of the
Award Vested

 

1 year

 

33.33

%

2 years

 

66.66

%

3 years

 

100.00

%

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to be bound by all of the terms and conditions of the
Restricted Stock Award Agreement, which is attached hereto as Annex I, and the
Plan (both incorporated herein by this reference as if set forth in full in this
document). By executing this Certificate, you hereby irrevocably elect to accept
the Restricted Stock Award rights granted pursuant to this Certificate and the
related Restricted Stock Award Agreement and to receive the shares of Restricted
Stock of Joe’s Jeans, Inc. designated above subject to the terms of the Plan,
this Certificate and the Award Agreement.

 

GRANTEE:

 

 

JOE’S JEANS, INC.

 

 

 

 

 

 

[                                          ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

Dated:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

JOE’S JEANS, INC.

AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (this “Agreement”), is made and entered
into on the Grant Date of the Restricted Stock Award Certificate to which it is
attached (the “Certificate”), by and between Joe’s Jeans, Inc., a Delaware
corporation (the “Company”), and the employee (“Grantee”) named in the
Certificate.

 

Pursuant to the Joe’s Jeans, Inc. Amended and Restated 2004 Stock Incentive Plan
(the “Plan”), the Committee has authorized the grant to Grantee of the right to
receive shares of the Company’s Common Stock (the “Award”), upon the terms and
subject to the conditions set forth in this Agreement and in the Plan. Except as
otherwise provided herein, or unless the context clearly indicates otherwise,
capitalized terms not otherwise defined herein shall have the same definitions
as provided in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.                                       Basis for Award. This Award is made
pursuant to the Plan for valid consideration provided to the Company by Grantee.
By your execution of the Certificate, you agree to accept the Restricted Stock
Award rights granted pursuant to the Certificate and this Agreement and to
receive the shares of Restricted Stock of Joe’s Jeans, Inc. designated in the
Certificate subject to the terms of the Plan, the Certificate and this
Agreement.

 

2.                                       Restricted Stock Award. The Company
hereby awards and grants to Grantee the number of shares of Common Stock of the
Company set forth in the Certificate, which shall be subject to the restrictions
and conditions set forth in the Plan, the Certificate and in this Agreement (the
“Restricted Stock”). One or more stock certificates representing the number of
Shares specified in the Certificate shall hereby be registered in Grantee’s name
(the “Stock Certificate”), but shall be deposited and held in the custody of the
Company for Grantee’s account as provided in Section 8 hereof until such
Restricted Stock becomes vested.

 

3.                                       Vesting and Termination of Continuous
Service. The Restricted Stock shall vest and restrictions on transfer shall
lapse subject to the Vesting Schedule set forth in the Certificate; provided,
that, Grantee is in Continuous Service on each applicable vesting date.  Upon
the occurrence of a Change in Control, the Restricted Stock shall become 100%
vested on such event and the restrictions on transfer shall lapse.  The shares
of Restricted Stock which have not vested in accordance with the Certificate
(the “Unvested Shares”) shall become vested and the restrictions on transfer
shall lapse upon the earliest to occur of Grantee’s death, Disability, or
termination of Continuous Service by the Company without Just Cause (as defined
below).  Upon termination of Grantee’s Continuous Service for any other reason
(including, without

 

1

--------------------------------------------------------------------------------


 

limitation, termination by the Company for Just Cause or by Grantee for any
reason) prior to the date that Grantee becomes 100% vested in the Award, the
Unvested Shares shall be forfeited immediately and Grantee shall have no right
with respect to the Unvested Shares.  Prior to vesting, all Unvested Shares
shall be subject to the restrictions set forth in this Agreement.  For purposes
of this Agreement and notwithstanding any other provision of the Plan to the
contrary, “Just Cause” means (a) Grantee’s conviction for, or a plea of guilty
or nolo contendere to, a felony or any other crime which involves fraud,
dishonesty or moral turpitude, or (b) a material breach by Grantee of any
written Company employment policies or rules, including the Company’s code of
ethics.

 

4.                                       Compliance with Laws and Regulations.
The issuance, transfer, vesting, and ownership of Common Stock shall be subject
to compliance by the Company and Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company’s Common Stock may be listed at the time of
such issuance or transfer.  Grantee agrees to cooperate with the Company to
ensure compliance with such laws and requirements.  Prior to issuance or
transfer of Common Stock, the Company may require Grantee to execute and deliver
a letter of investment intent in such form and containing such provisions as
requested by the Committee.

 

5.                                       Tax Withholding.

 

(a)                                  Grantee agrees that, no later than the
first to occur of (i) the date as of which the restrictions on the Restricted
Stock shall lapse with respect to all or any of the Restricted Stock covered by
this Agreement or (ii) the date required by Section 5(b) below, Grantee shall
pay to the Company (in cash or by bank check) any federal, state, or local taxes
of any kind required by law to be withheld, if any, with respect to the
Restricted Stock for which restrictions shall lapse; provided, however, the
Grantee may elect to satisfy this withholding obligation by delivering to the
Company shares of Common Stock (including shares released from restriction) with
a Fair Market Value equal to the minimum amount of tax required by law to be
withheld; provided, further, that any such delivery of shares of Common Stock in
order to satisfy the withholding obligation shall not result in adverse
accounting consequences to the Company.  Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by Grantee.  The Company shall,
to the extent permitted by law, also have the right to deduct from any payment
of any kind otherwise due to Grantee any federal, state or local taxes of any
kind required by law to be withheld with respect to the Restricted Stock.

 

(b)                                 Grantee may elect, within thirty (30) days
of the Grant Date, to include in gross income for federal income tax purposes an
amount equal to the Fair Market Value of the Restricted Stock less the amount,
if any, paid by Grantee (other than by prior services) for the Restricted Stock
granted hereunder pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended. In connection with any such Section 83(b) election, Grantee
shall pay to the Company, or make such other arrangements satisfactory to the
Committee to pay to the Company based on the Fair Market Value of the Restricted
Stock on the Grant Date, any federal, state or local taxes required by law to be
withheld with respect to such Shares at the time of such election. If Grantee
fails to make such payments, the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to Grantee
any federal, state or local taxes required by law to be withheld with respect to
such Shares.

 

2

--------------------------------------------------------------------------------


 

6.                                       No Right to Continued Service. Nothing
in this Agreement shall be deemed by implication or otherwise to impose any
limitation on any right of the Company to terminate Grantee’s service at any
time and for any reason.

 

7.                                       Representations and Warranties of
Grantee. Grantee represents and warrants to the Company that:

 

(a)                                  Agrees to Terms of the Plan and the
Agreement. Grantee has received a copy of the Plan, the Certificate, and the
Agreement and has read and understands the terms thereof.  Grantee acknowledges
that there may be adverse tax consequences upon the vesting of Restricted Stock
or disposition of the shares of Common Stock once vested, and that Grantee
should consult a tax advisor prior to such time.

 

(b)                                 Stock Ownership. Grantee is the record and
beneficial owner of the shares of Restricted Stock with full right and power to
vote and receive dividends on such shares; provided, that, Grantee understands
that the stock certificates evidencing the Restricted Stock will bear a legend
referencing this Agreement.  Any dividends which are paid in cash shall be
distributed to Grantee as soon as practicable.  If any dividends are paid in
Common Stock during an applicable period of restriction, Grantee shall receive
such shares subject to the same restrictions as the Restricted Stock with
respect to which they were issued.

 

8.                                       Restrictions on Unvested Shares.

 

(a)                                  Deposit of the Unvested Shares. Grantee
shall deposit all of the Unvested Shares with the Company to hold until the
Unvested Shares become vested, at which time such vested shares shall no longer
constitute Unvested Shares.  Grantee shall execute and deliver to the Company,
concurrently with the execution of this Agreement, blank stock powers for use in
connection with the transfer to the Company or its designee of Unvested Shares. 
The Company will deliver to Grantee the Stock certificate for the shares of
Common Stock that become vested upon vesting of such shares.

 

(b)                                 Restriction on Transfer of Unvested Shares.
Grantee shall not sell, transfer, assign, grant a lien or security interest in,
pledge, hypothecate as collateral for a loan or as security for the performance
of any obligation or for any other purpose, encumber or otherwise dispose of any
of the Unvested Shares, except as permitted by this Agreement.

 

9.                                       Adjustments. This Award is subject to
the adjustment provisions set forth in the Plan.

 

10.                                 Restrictive Legends and Stop-Transfer
Orders.

 

(a)                                  Legends. Grantee understands and agrees
that the Company will place the legends set forth below or similar legends on
any stock certificate(s) evidencing the Common Stock, together with any other
legends that may be required by state or U.S. Federal securities laws, the
Company’s Certificate of Incorporation or Bylaws, any other agreement between
Grantee and the Company or any agreement between Grantee and any third party:

 

3

--------------------------------------------------------------------------------


 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON PUBLIC RESALE AND TRANSFER, AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES. SUCH
PUBLIC SALE AND TRANSFER RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE
SHARES.

 

(b)                                 Stop-Transfer Instructions. Grantee agrees
that, to ensure compliance with the restrictions imposed by this Agreement, the
Company may issue appropriate “stop-transfer” instructions to its transfer
agent, if any, and if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

 

(c)                                  Refusal to Transfer. The Company will not
be required (i) to transfer on its books any shares of Common Stock that have
been sold or otherwise transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such shares, or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such shares
have been so transferred.

 

11.                                 Modification. Except as specifically
provided in the Plan, the Agreement may not be modified except in writing signed
by both parties.

 

12.                                 Interpretation. Any dispute regarding the
interpretation of this Agreement shall be submitted by Grantee or the Company to
the Committee for review.  The resolution of such a dispute by the Committee
shall be final and binding on the Company and Grantee.

 

13.                                 Entire Agreement. The terms and provisions
of the Plan are incorporated herein by reference.  In the event of a conflict or
inconsistency between the terms and provisions of the Plan, the Certificate, and
this Agreement, the Plan shall govern and control.  This Agreement, the
Certificate and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.

 

14.                                 Notices. Any notice required to be given or
delivered to the Company under the terms of this Agreement shall be in writing
and addressed to the Corporate Secretary of the Company at its principal
corporate offices. Any notice required to be given or delivered to Grantee shall
be in writing and addressed to Grantee at the address indicated on the signature
page hereof or to such other address as such party may designate in writing from
time to time to the Company.  All notices shall be deemed to have been given or
delivered upon: (a) personal delivery; (b) five (5) days after deposit in the
United States mail by certified or registered mail (return receipt requested);
(c) two (2) business days after deposit with any return receipt express courier
(prepaid); or (d) one (1) business day after transmission by facsimile.

 

15.                                 Successors and Assigns. The Company may
assign any of its rights under this Agreement.  This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer set forth herein, this Agreement shall
be binding upon Grantee and Grantee’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

16.                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to its conflict of law principles.  If any provision of
this Agreement is determined by a court of law to be illegal or unenforceable,
then such provision will be enforced to the maximum extent possible and the
other provisions will remain fully effective and enforceable.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOE’S JEANS, INC. AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK POWER

 

(To be left blank except for signature)

 

For value received, the undersigned does hereby sell, assign and transfer unto
Joe’s Jeans, Inc.        shares of Common Stock of Joe’s Jeans, Inc. represented
by

 

(#)

 

certificate number

 

standing in the name of the undersigned.

 

The undersigned does hereby irrevocably constitute and appoint

 

 

attorney to transfer the foregoing on the books of the within named company,
with full power of substitution in the premises.

 

This stock power may only be used in accordance with the Restricted Stock Award
Agreement by and between Joe’s Jeans, Inc. and the undersigned dated as of
[                                      ], and any amendments thereto.

 

 

Dated:

 

 

 

 

 

Signature:

 

 

 

Signature must correspond EXACTLY to the name shown in the certificate.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Section 83(b) Election Form

 

Attached is an Internal Revenue Code Section 83(b) Election Form.  IF YOU WISH
TO MAKE A SECTION 83(B) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE GRANT
DATE.  In order to make the election, you must completely fill out the attached
form and file one copy with the Internal Revenue Service office where you file
your tax return.  In addition, one copy of the statement also must be submitted
with your income tax return for the taxable year in which you make this
election.  Finally, you also must submit a copy of the election form to the
Company within ten (10) days after filing that election with the Internal
Revenue Service.  A Section 83(b) election normally cannot be revoked.

 

7

--------------------------------------------------------------------------------


 

JOE’S JEANS, INC.

AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

 

Election to Include Value of Restricted Stock in Gross Income

in Year of Transfer Under Internal Revenue Code Section 83(b)

 

Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect within 30
days after receiving the property described herein to be taxed immediately on
its value specified in item 5 below.

 

1.                                       My General Information:

 

Name:

Address:

 

S.S.N.

or T.I.N.:

 

2.                                       Description of the property with
respect to which I am making this election:

 

shares of Restricted Stock of Joe’s Jeans, Inc.

 

3.                                       The shares of Restricted Stock were
transferred to me on                                  , 201  .  This election
relates to the 201   calendar taxable year.

 

4.                                       The shares of Restricted Stock are
subject to the following restrictions:

 

The shares of Restricted Stock are forfeitable until they are vested in
accordance with Section 8 of the Joe’s Jeans, Inc. Amended and Restated 2004
Stock Incentive Plan (the “Plan”) and the Restricted Stock Award Agreement (the
“Award Agreement”) entered into between me and Joe’s Jeans, Inc. on
                               , 201  .  The shares of Restricted Stock are not
transferable until my interest becomes vested and nonforfeitable, pursuant to
the Award Agreement and the Plan.

 

5.                                       Fair market value:

 

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the shares of Restricted Stock with respect to which I am making this election
is $           per share.

 

8

--------------------------------------------------------------------------------


 

6.                                       Amount paid for Restricted Stock:

 

The amount I paid for the Restricted Stock is $         per share.

 

7.                                       Furnishing statement to employer:

 

A copy of this statement has been furnished to my employer, Joe’s Jeans, Inc. 
If the transferor of the Restricted Stock is not my employer, that entity also
has been furnished with a copy of this statement.

 

8.                                       Award Agreement or Plan not affected:

 

Nothing contained herein shall be held to change any of the terms or conditions
of the Award Agreement or the Plan.

 

Dated:                              , 201  .

 

9

--------------------------------------------------------------------------------